NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


ISAAC BARROSO,                               )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-1394
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed December 7, 2018.

Appeal from the Circuit Court for Lee
County; Margaret O. Steinbeck, Judge.

David A. Brener of Law Offices of David A.
Brener, PLLC, and Christopher E. Cosden,
Fort Myers, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Linsey Sims-
Bohnenstiehl, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, KELLY, and LUCAS, JJ., Concur.